Citation Nr: 9914773	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-18 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(flat feet).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which denied service connection 
for bilateral pes planus.  A personal hearing was held before 
an RO hearing officer in May 1997.  A hearing was conducted 
before a member of the Board in April 1999.


FINDING OF FACT

The veteran's current bilateral pes planus began during 
active service.  


CONCLUSION OF LAW

Bilateral pes planus was incurred in active service.  38 
U.S.C.A. §§ 1111, 1131, 1137 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
August 1956 to August 1959.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes on August 22, 1956, no disqualifying 
defects were noted, his feet were found to be normal, and his 
physical profile (PULHES) included L-1 (normal) for the lower 
extremities.  In a report of medical history completed for 
this examination, the veteran denied a history of foot 
trouble.  The veteran commenced active duty on August 30, 
1956.  On medical reexamination performed on September 4, 
1956, on reporting for basic training, the examiner noted 
that the veteran had asymptomatic third-degree bilateral pes 
planus.

Later service medical records do not refer to flat feet or 
other foot problems.  On medical examination performed for 
separation purposes in August 1959, the feet were found to be 
normal, and the veteran's physical profile (PULHES) included 
L-1 (normal) for the lower extremities..

In September 1994, the veteran submitted a claim for service 
connection for bilateral pes planus.

At an October 1994 VA examination, the veteran reported that 
he developed flat painful feet during the second year of his 
military service.  He said he reported his condition during 
service and was told he required surgery, which he declined, 
although he still had pain, which continued to the present.  
He stated that his foot pain had increased in recent years 
and now limited his ability to perform his job.  He said the 
foot pain extended up to his knees and that he walked with a 
limp for the past year.  The examiner diagnosed profound 
bilateral flat feet deformities with pronation.  The examiner 
noted that the veteran reported that this condition began 
during service.

In December 1994, the RO contacted the Marine Corps and 
requested copies of service medical records.  In January 
1995, the Commandant of the Marine Corps responded, noting 
that the request had been forwarded to the National Personnel 
Records Center (NPRC).

By a statement dated in March 1995, the veteran asserted that 
the available service medical records were incomplete; he 
said that he received treatment for pes planus during 
service.  Specifically, he said that an X-ray study of his 
feet was performed, he was told he needed surgery, and after 
he declined surgery, was given Thomas heels (a shoe 
correction) to use with all of his shoes.  He reiterated 
these assertions in several subsequent statements.

In a memorandum dated in September 1995, the NPRC indicated 
that all available service medical records had previously 
been sent.

By a statement dated in July 1996, the veteran's 
representative essentially asserted that the veteran's pes 
planus was aggravated by military service.

At a May 1997 RO hearing, the veteran reiterated many of his 
assertions, and again stated that some of his service medical 
records were missing.  He said that he had no foot problems 
prior to service, and that during service his feet bothered 
him after he returned from overseas when he went on forced 
marches.  He said he was treated for foot complaints, an X-
ray study was performed, and he was told he needed surgery, 
which he did not undergo.  He said he was given Thomas heels 
for his shoes, which he wore during service and for about 
seven years afterwards.  He said he stopped buying such heels 
due to the expense.  He stated that he currently had foot 
problems.  He testified that he wrote letters to his spouse 
and sister during service, and complained of foot problems.

Private medical records dated in 1997 from Middlesex Podiatry 
Association reflect treatment for pes planus.  The doctor 
noted that the veteran reported having pes planus since 
military service in the 1950s.

Lay statements dated in May 1997, from the veteran's spouse 
and sister, collectively relate that the veteran wrote to 
them during military service and reported treatment for a 
foot condition.

By a letter dated in June 1997, a private podiatrist, E. 
Silverstein, D.P.M. (of Middlesex Podiatry Association) said 
that he treated the veteran for severe pes planus type flat 
foot deformities.  He noted that the veteran reported that he 
was diagnosed with flat feet during service, but that on 
separation from service, pes planus was not diagnosed.  Dr. 
Silverstein opined that once present, pes planus does not go 
away.

By a letter dated in April 1999, the veteran's spouse said 
that when veteran was separated from military service, he 
brought his military dress shoes and boots home with him, 
which had orthopedic Thomas heels.

At an April 1999 Board hearing, the veteran reiterated many 
of his assertions.  He again denied a pre-service foot 
condition.  He reported current treatment by a private 
doctor, Dr. Silverstein, and said he currently used orthotic 
inserts.  He stated that Dr. Silverstein told him his 
condition was not of short duration.  He reported that he 
first received post-service medical treatment for this 
condition more than one year after separation, and that such 
records were unavailable.  He said he subsequently did not 
receive medical treatment for this condition until 1991.

II.  Analysis

The veteran's claim for service connection for bilateral pes 
planus is well grounded, meaning plausible.  The evidence has 
been properly developed, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.

On the August 22, 1956 examination for entrance into service, 
the feet were found to be normal; pes planus was not 
objectively noted.  Thus the presumption of soundness on 
entrance into service applies, and the presumption may be 
rebutted only be clear and unmistakable evidence to the 
contrary.  The veteran began active duty on August 30, 1956.  
Just five days later, on a September 4, 1956 examination, he 
was noted to have third-degree bilateral pes planus.  The 
fact that the condition was noted so soon after entering 
service, without evidence of antecedent injury in service, 
and the fact that pes planus is often a congenital and not an 
acquired condition, suggest that the condition preexisted 
service.  See 38 C.F.R. §§ 3.303(c), 4.57.  It is also 
possible that, given the minor nature of the problem at the 
time, it was simply not detected at the earlier entrance 
examination on August 22, 1956.  Yet there is no solid 
evidence of pre-service pes planus, and the veteran now 
denies having the condition before service.  The Board finds 
that there is not clear and unmistakable evidence of pre-
service existence of pes planus, and thus the presumption of 
soundness on entrance into service is not rebutted.

Flat feet were first noted during the early part of the 
veteran's active duty in 1956, and the condition is not 
mentioned in later service medical records including the 1959 
separation examination.  However, as pointed out in the 
recent statement by Dr. Silverstein, once present, pes planus 
does not go away.  It is doubtful that flat feet became un-
flat in service.  

If a condition is noted during service, but not shown to be 
chronic at that time, service connection may be established 
by a showing of continuity of symptomatology since service.  
38 C.F.R. § 3.303(b).  Post-service flat feet are not 
medically documented until 1994, many years after the 
veteran's 1959 release from active duty.  The absence of 
medical records during the lengthy interval obviously is not 
helpful in establishing continuity of symptoms since service.  
Mense v. Derwinski, 1 Vet.App. 354 (1991).  On the other 
hand, flat feet are the type of disability for which a layman 
has competence to testify on observable manifestations (e.g., 
flatness of the feet) and continuity of symtoms over the 
years.  Falzone v. Brown, 8 Vet.App. 398 (1995).  The veteran 
and his relatives have provided statements describing flat 
feet during and since service, and such evidence has been 
considered on the question of continuity of symptomatology.

The evidence is about equally divided as to whether flat 
feet, first noted in service, have continued to the present, 
and, the evidence being in equipoise, the veteran is given 
the benefit of the doubt on this point.  38 U.S.C.A. 
§ 5107(b).  The Board finds that the veteran's current flat 
feet began in service.  As bilateral pes planus was incurred 
in service, service connection is warranted.  


ORDER

Service connection for bilateral pes planus is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

